        Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 1 of 40




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 JOHN DOE P.M.,

            Plaintiff,

            v.                                             Case No. 16-2315-DDC

 UNITED STATES OF AMERICA AND
 MARK WISNER,

            Defendants.


                   MEMORANDUM OF DECISION UNDER RULE 52(a)

       Over the course of a week in August-September 2020, the court conducted a bench trial

via Zoom video technology with the active parties in this case, plaintiff John Doe P.M. and

defendant United States of America. Both parties consented to the trial being conducted in this

manner, given the global pandemic affecting our country. Defendant Mark Wisner—who is an

inmate in a Kansas correctional facility—did not participate in the trial, although his deposition

was taken to preserve his testimony for trial.

       Post-trial, the court allowed the parties to submit optional briefing and proposed findings

of fact. The court has reviewed the evidence from trial—including the evidence submitted for

review outside the (virtual) courtroom. At the conclusion of the parties’ presentation of

evidence, several evidentiary questions remained for the court’s decision. To the extent

necessary to resolve the case, the court makes the requisite determinations on relevance and

admissibility in this Memorandum and Order. If this Memorandum and Order does not refer to

contested evidence or its admissibility, the court found the evidence immaterial to its ruling and

decided that no ruling was necessary.
        Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 2 of 40




        At a very high level, this case involves the repeated improper touching of plaintiff’s

genitals during medical appointments with Wisner at the Veterans Administration Medical

Center in Leavenworth, Kansas. Plaintiff seeks to hold the United States responsible for

Wisner’s actions, on theories of medical malpractice and intentional infliction of emotional

distress. The parties don’t dispute plaintiff’s allegation that Wisner examined plaintiff’s genitals

when unnecessary, without gloves, and took too long to examine them. Instead, the disputes

here focus on:

        (1) whether the United States can be held liable at all for Wisner’s actions because

                 (a) the acts were not within the scope of his employment, and

                 (b) the acts were not taken “in furnishing medical care”; and, if so,

        (2) whether Wisner caused plaintiff any—or, at most, minimal—injury; and, if so,

        (3) how much plaintiff should recover as damages for that injury.

        As required by Fed. R. Civ. P. 52(a)(1), this Memorandum and Order includes separate

findings of fact and conclusions of law. “A district court’s findings of fact ‘should be sufficient

to indicate the factual basis for the court’s general conclusion as to ultimate facts[,] . . . should

indicate the legal standards against which the evidence was measured[,] . . . [and] should be

broad enough to cover all material issues.’” OCI Wyo., L.P. v. PacifiCorp, 479 F.3d 1199, 1203

(10th Cir. 2007) (quoting Otero v. Mesa Cty. Valley Sch. Dist., 568 F.2d 1312, 1316 (10th Cir.

1977); further citations omitted). But “Rule 52(a) does not require the district court to set out its

findings and conclusions in excruciating detail.” Sierra Club, Inc. v. Bostick, 539 F. App’x 885,

902 (10th Cir. 2013) (Martinez, J., dissenting) (citation omitted). On the other hand, “too little

detail frustrates meaningful appellate review by requiring the parties and this court to guess at




                                                   2
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 3 of 40




why the district court reached its conclusion.” OCI Wyo., L.P., 479 F.3d at 1204 (citation

omitted).

        With these standards in mind, the court turns to its Findings of Fact and Conclusions of

Law.

                                               Findings of Fact

    1. Plaintiff saw Wisner ten to 13 times between March 11, 2011 and April 19, 2014. During

        every appointment but the final one, Wisner performed a genital examination of plaintiff.

        He never wore gloves during any of those exams. Also, the genital exams were

        excessively long.

    2. During the exams, Wisner made unnecessary and inappropriate sexualized comments

        about plaintiff’s penis and its effect on “the ladies.”

    3. While plaintiff felt uncomfortable during some of his visits with Wisner, he did not

        realize, immediately, that Wisner was doing anything inappropriate and he did not

        voluntarily stop seeing Wisner for appointments.

    4. Before plaintiff began seeing Wisner for medical appointments, he suffered from wartime

        PTSD and lumbosacral spine degenerative arthritis. Plaintiff also had opiate and other

        addiction and abuse problems. Over time, Wisner “generously” increased the

        medications plaintiff was prescribed.1 Wisner ignored a note from a doctor (Dr. Aron)

        dated March 14, 2012, indicating that plaintiff exhibited drug-seeking/substance abuse



1
    In a pretrial motion in limine, defendant asked the court to exclude evidence of Wisner’s “generous” prescribing
    practices because plaintiff did not exhaust a claim for negligent prescription. As the court ruled before trial
    began, the evidence is probative of plaintiff’s relationship with Wisner and why he might continue to engage in
    medical care despite Wisner’s improper touching. It also is probative of the freedom Wisner had in providing
    medical care, which is a factor for determining whether Wisner was acting within the scope of his employment.
    Finally, there was much trial testimony about plaintiff’s addictions. It is fair for plaintiff to use Wisner’s
    prescription practices to explain some of the reason for his addictions and give context for broader events.




                                                         3
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 4 of 40




        behavior. Despite the note, Wisner continued prescribing plaintiff’s medications,

        including oxycodone, on March 20, 2012. He added Tramadol, another opioid narcotic

        medication, in November 2012 and Tylenol No. 3 in May 2013. In July 2013, plaintiff

        asked Wisner to taper him off hydrocodone. Wisner took plaintiff off the hydrocodone

        but replaced it with more powerful opiates. Three months later, plaintiff was hospitalized

        with a massive addiction issue. Finally, in March 2014, Wisner added morphine IR, a

        highly addictive narcotic pain medication, to plaintiff’s regimen. The narcotic

        medications that Wisner prescribed impaired plaintiff, making him “not very lucid,”

        foggy, and hazy. They also exacerbated plaintiff’s addiction problems. By the time of

        plaintiff’s last appointment with Wisner, both plaintiff’s mental health and his addiction

        problems were much worse than they were in 2011. The doctor who took over plaintiff’s

        care after Wisner immediately discontinued these medications. One of the physicians

        who took over Wisner’s patients, Dr. Hamidjaja, said that Wisner’s prescriptions for

        plaintiff were “extremely high, unnecessary, and disproportionate to plaintiff’s

        symptoms.” But Wisner had convinced plaintiff that plaintiff’s pain gave him legitimate

        reasons to be prescribed opiates, so when plaintiff’s prescriptions were stopped, he turned

        to street drugs and became a street addict for years.

A.      Findings About the Scope of Employment Question

                  The Work Which the VA Hired the Employee to Perform

     5. Wisner was hired by the Department of Veterans Affairs (“VA”) in 2008 as a Physician

        Assistant (“PA”).




                                                  4
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 5 of 40




    6. A PA administers basic medical care and screenings. These duties include genital, rectal,

        and prostate examinations when medically indicated. These exams may involve

        sensitive, intimate, or uncomfortable matters.

    7. As a primary care provider, Wisner compiled the personal history of patients. In this

        role, sometimes providers have to ask questions about sensitive and private matters, like

        sexual history, practices, and habits.

    8. In short, Wisner was hired to conduct, among other things, genital examinations. He also

        was expected to ask personal questions that might make patients uncomfortable—all with

        the proper goal of compiling a comprehensive medical history.

              The Freedom Allowed the Employee in Performing His Job Responsibilities

    9. Wisner led the OEF-OIF Clinic (Operation Enduring Freedom and Operation Iraqi

        Freedom) in Leavenworth, Kansas. In that role, he had a great deal of autonomy. He

        was the only primary care practitioner at the clinic, and was responsible for nearly a

        thousand patients, although there was a 750-patient limit.

    10. No supervisor or chaperone was required to be present during Wisner’s examinations of

        male patients.

    11. Daniel Cline, M.D. was Wisner’s first-line supervisor. Dr. Cline was unaware that he

        was supposed to review Wisner’s charts, and he did not monitor Wisner’s activities.2

        This omission violated VHA Directive 2004-029, which required monitoring and


2
    Defendant repeatedly has challenged admissibility of this evidence—evidence about what Wisner’s supervisors
    did or did not do. Defendant maintains that this evidence is not relevant because the court has dismissed
    plaintiff’s claims for negligent supervision. The court ruled before trial that evidence of this nature was relevant
    to the foreseeability of Wisner’s conduct. This ruling stands. While it’s true that this evidence overtly supports
    a negligent supervision claim, the court already has granted summary judgment against this legal theory. Still,
    the evidence tends to make it more probable than not that the VA should have foreseen Wisner’s misconduct,
    and therefore should be held responsible for it. The court has considered throughout this Memorandum and
    Order evidence showing what Wisner’s supervisors did or didn’t do, and what various employees knew or
    didn’t know, as evidence relevant to foreseeability.




                                                          5
    Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 6 of 40




   evaluation of a PA’s clinical activities. No one at the VA told Dr. Cline about rules

   governing him as a supervising doctor or ensured that he was monitoring Wisner’s

   clinical activities.

12. In determining Wisner’s competency, Dr. Cline relied on what Wisner said he did. He

   did not investigate complaints about Wisner.

13. VHA Directive 1063 required oversight, consultation, and assistance with patient care

   management, but the VA did not follow any of these requirements with Wisner.

14. VHA Directive 1063 gives PAs varying levels of autonomy based on their experience:

   “full,” “limited,” and “supervised.” Wisner had full autonomy; he had “full leeway to do

   his job, make independent medical decisions, and decide what tests to order, and perform

   diagnoses.”

15. Wisner thus enjoyed unfettered authority to decide when and how to do genital, rectal,

   and prostate exams. The court finds that Wisner had substantial freedom—in retrospect,

   far too much freedom—in performing his job duties.

              The Incidental Acts Reasonably Expected by the Employer

16. The VA Eastern Kansas Health Care System issued a Policy Memorandum on February

   5, 2010, to identify and address suspected abuse (including sexual abuse) among the

   patient population. On May 21, 2013, the VA Eastern Kansas Health Care System issued

   another Policy Memorandum addressing incidents of patient abuse.

17. The Leavenworth VA’s policy recognizes the potential for patient abuse.

18. Healthcare provider abuse is a known risk in the healthcare community.

19. Given the acknowledgment of the risk of patient abuse by the VA and the healthcare

   community, the court finds the VA should have anticipated that acts of abuse could occur




                                            6
    Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 7 of 40




   in an un-monitored situation—particularly when the job, by nature, involved sensitive

   and intimate examinations and discussions.

                     The Nature, Time, and Place of the Deviation

20. Wisner conducted all of his examinations during working hours, in an examination room

   at the VA Medical Center in Leavenworth, Kansas.

21. For a new patient, the first intake was scheduled for one hour, and included a medical

   history and a head-to-toe physical. Annual exams took about an hour, and Wisner’s other

   medical clinic appointments lasted about 30 minutes.

22. When Wisner performed a genital exam, it consumed only a small fraction of the time he

   spent with the patient during the medical appointment.

                         The Time Consumed in the Deviation

23. Wisner’s genital exams of plaintiff each lasted about two minutes.

24. In the context of an office visit lasting 30 minutes, two minutes represents a small amount

   of time dedicated to either unnecessary, ungloved, or needlessly extended genital exams.

   Had the medically-indicated examinations been limited to a “reasonable” time, they still

   would have lasted 30 seconds to one minute.

                                 The Employee’s Intent

25. Wisner’s conduct manifested his mixed motives. Wisner wanted to be thorough in his

   exams, but also had an inappropriate sexual curiosity. As a healthcare provider, Wisner

   strove to be thorough—even though his genital or rectal exams lasted too long. Dr.

   Thomas Kelley, plaintiff’s expert witness, testified credibly about Wisner’s mixed

   motives. The court found his testimony to be reasonable, well-supported, and consistent

   with the record as a whole. Specifically, Dr. Kelley’s characterization of Wisner’s




                                            7
    Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 8 of 40




   motives is consistent with Wisner’s background in the military. It also comports with the

   fact that Wisner appeared to conduct full physical examinations on his patients; he did

   not wholly abandon his role as a healthcare provider during appointments. And during

   Wisner’s January 23, 2015 interview with Special Agent Kerry Baker, Wisner told Agent

   Baker that “his method was simply thoroughness in looking for any irregularities in their

   genitals.” (Ex. 406, at WIS00034987.)

26. The court makes its factual finding about mixed motives despite some of Wisner’s other

   statements in his January 23, 2015 interview with Agent Baker. In that interview, Wisner

   indicated that he crossed the professional line and provided excessive genital exams. He

   said he knew it was wrong but he lacked self-control. He also said that he conducted

   genital exams to satisfy his own curiosity. When the examinations were not medically

   indicated or necessary, Wisner admitted that he would have conducted them for his own

   pleasure.

27. In that same interview, Wisner acknowledged that he chose victims who were attractive

   and of a similar body-type. He also took steps to avoid getting caught. They included

   falsifying medical records and failing to document some of the genital examinations he

   performed.

28. While this evidence underscores Wisner’s “sexual curiosity” motive, it does not mean

   that Wisner lacked motives that were unrelated to his sexual curiosity. Conducting

   genital examinations was still part of his job. It still was necessary in many instances,

   and it still served a valid, independent purpose.

29. Moreover, Wisner’s answers were recorded by Agent Baker after the interview—not

   transcribed in a deposition or sworn under oath. And they responded to questions that




                                             8
           Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 9 of 40




        appeared fairly confrontational from Agent Baker’s descriptions of Wisner’s responses.

        While Wisner was not in custody at the time of the interview, Agent Baker’s

        Memorandum of Interview uses many words suggesting he had pressed the issue when

        Wisner answered in a way that appeared less than truthful or until Wisner “admitted” one

        thing or another.3 The court gives Wisner’s “admissions” during this interview slightly

        less weight than it would had the court heard Wisner’s testimony live or via a deposition

        with admissible answers to review.

    30. All of these facts considered, the court finds that Wisner had mixed motives.

                             Additional Findings on General Foreseeability

    31. The Veterans Health Administration (VHA) required a centralized and comprehensive

        policy on reporting and tracking allegations of sexual misconduct at VHA facilities

        (among other things). The Leavenworth VA wholly failed to comply with this directive.

        Its reporting system was decentralized and lacked any coherent plan for tracking patient

        complaints. The VA should have foreseen that this omission could produce serious

        problems if an employee took advantage of his position with patients. The following

        evidence demonstrates how the Leavenworth VA’s so-called tracking “system” made




3
    Examples of “admissions” included in the Memorandum of Interview include:
           “[Wisner] initially tried to rationalize the incident as a simple reaction but then admitted that what he
            did was wrong.”
           “Wisner eventually admitted that he crossed the professional line and was excessive in his genital
            exams.”
           “[Wisner] admitted that these exams were conducted to satisfy his own curiosity and that he ultimately
            hid behind his ‘thoroughness’ as an excuse to examine their genitals.”
           “[Wisner] admitted that he knew that what he was doing to these patients was wrong and that he had no
            self-control.”
(Ex. 406, at WIS00034986 – WIS00034987.)




                                                           9
Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 10 of 40




Wisner’s conduct both foreseeable and actually foreseen (albeit not foreseen by

supervisors in a position to remove Wisner from patient care).

   a. Patient Advocate Richard Lawrenz used a Patient Advocate Tracking System

       (“PATS”) to record complaints he received about healthcare providers. But other

       VA Leavenworth employees used a “Report of Contact” form that they did not

       enter into the PATS system. In fact, the VA’s social workers and medical

       providers lacked access to PATS.

   b. VA Social Worker Dawn Clouse received complaints about Wisner’s physical

       exams. But she did not investigate any of the complaints she received. She did

       not know about any centralized tracking system at VA Leavenworth for reporting

       sexual assaults. Clouse told Agent Baker that while Wisner was at VA

       Leavenworth, “she did not believe that there was a formal process in place” for

       reporting patient complaints.

   c. During 2011: A patient (“R.D.”) reported that Wisner failed to wash his hands

       when performing a physical examination. But Clouse never brought this

       complaint to Rudy Klopfer’s attention. Klopfer was the Director and CEO of VA

       Eastern Kansas Healthcare System, and in that role, he was principally

       responsible for ensuring that the PA supervising policies were implemented.

       (During part of the time relevant to this lawsuit, Klopfer shared this responsibility

       with others, including Dr. Anil Desai, Chief of Service).

   d. February 17, 2012: Wisner’s supervisors, Dr. Desai and Dr. Cline, knew that

       Wisner, at least twice, had performed knee injections without having privileges to




                                        10
Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 11 of 40




     perform those procedures. In response, Dr. Desai merely recommended that

     Wisner not carry out any procedures for which he did not have privileges.

  e. February 21, 2012: Lawrenz received a report from a patient (“T.S.”) who was

     “uncomfortable” with comments made by Wisner during a medical visit. The

     patient also reported that Wisner used a scope to perform a rectal exam. Lawrenz

     issued a “heads up” to Drs. Cline and Desai. He also coded the complaint as an

     allegation of “negligence/malpractice.” Although the patient reported feeling

     “violated,” Lawrenz did not report the complaints to the VA police because the

     patient was not “graphic” when he described what had occurred. But in seven and

     a half years, it was the only time Lawrenz coded a complaint in the PATS system

     as “allegations of negligence/malpractice.”

  f. During 2012: Another patient (“N.A.”) made a complaint about Wisner to

     Clouse. The patient said that he felt uncomfortable with Wisner’s genital exams

     and that Wisner acted inappropriately during his exams. The patient demanded a

     new provider.

  g. March 29, 2012: Another patient (“J.D.”) reported to VA police that Wisner had

     sexually assaulted him during a medical appointment. Specifically, J.D. alleged

     that Wisner sexually assaulted him the day before this report in an exam room by

     putting his hand down his underwear in his groin area without warning the patient

     in advance. J.D. was admitted to the VA acute psychiatry unit that same day,

     stating he felt “homicidal” toward Wisner.

  h. April 2, 2013: Another patient (“J.E.”) reported to the VA that he did not feel that

     Wisner had his best interests at heart. According to the complaint, Wisner told




                                      11
Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 12 of 40




     J.E. that he could “put more pain medication up his rear end and it wouldn’t do

     any good.” J.E. requested another provider.

  i. September 20, 2013: Another veteran reported to Lawrenz that he would like

     another provider because he would be more comfortable with someone other than

     Wisner.

  j. January 23, 2014: A veteran (“M.S.”) reported to VA social worker Melanie

     Lehman that he felt “uncomfortable” and “creeped out” by his medical visits with

     Wisner; the veteran reported having two testicular exams in a two-week time

     frame; and the veteran stated the testicular exams felt “different” compared to past

     testicular exams provided by others.

  k. February 20, 2014: M.S. made a complaint about Wisner’s genital exams. It is

     memorialized in a “Report of Contact” authored by Lehman. Dr. Cline was made

     aware of this complaint and looked into it, but Klopfer said that no one brought

     this complaint to his attention until May 2014.

  l. March 6, 2014: Dr. Cline emailed Dr. Desai about a patient who complained that

     Wisner conducted inappropriate genital exams. The patient had visited the VA on

     January 2, 2014, and met with Clouse. It appears that this patient was M.S.

  m. March 28, 2014: Dr. Cline emailed Wisner, reviewing a recent discussion

     instructing Wisner to “Always ask permission to examine a patient, particularly

     for genitourinary examinations” and to “Ask patients if they would like a

     chaperone to be present.”




                                      12
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 13 of 40




     32. Based on the VA receiving all of these reports before plaintiff’s last visit with Wisner on

         April 19, 2014,4 the court finds that Wisner’s conduct toward plaintiff was foreseeable to

         the VA. The VA certainly had all this information about Wisner’s behavior while he was

         treating plaintiff; the problem was that various discrete silos within the VA organization

         housed the information. But the VA should have collected the reports and complaints in

         a centralized manner that would have brought Wisner’s wide-spread actions to the

         attention of decision-makers in a far more effective and timely manner. The VA violated

         its own policies by failing to implement a centralized reporting mechanism, and this

         violation renders unpersuasive any argument that Wisner’s conduct was not foreseeable

         because the right people did not know about it.5

B.       Whether Wisner’s Actions Were Taken “In Furnishing Medical Care”

     33. The findings in this section address the question whether Wisner’s actions were taken “in

         furnishing medical care.” This phrase comes from 38 U.S C. § 7316(f). Wisner’s job

         duties included conducting genital exams. As noted previously, every genital

         examination occurred within the context of a longer medical appointment. Wisner had

         mixed motives. Based on Wisner’s notes, three of plaintiff’s genital examinations were


4
     At plaintiff’s last documented medical appointment, Wisner did not conduct a genital examination because
     plaintiff declined to submit to one. Wisner’s clinic note for the appointment documents, for the first time,
     Wisner discussing plaintiff’s narcotics usage as excessive. Wisner made this note even though he had
     continued to increase plaintiff’s narcotic medications over the years and despite receiving the note from Dr.
     Aron in March 2012 expressing concern that plaintiff was exhibiting drug-seeking behavior. From this curious
     and late decision to document concerns about plaintiff’s medication practices, the court infers that Wisner, in
     fact, did tie plaintiff’s prescriptions to his willingness to allow Wisner to conduct genital exams. This
     reinforces and validates plaintiff’s belief that Wisner had “quid pro quo” interactions with plaintiff; plaintiff’s
     prescriptions were dependent on Wisner’s ability to conduct a genital exam.
5
     The VA doesn’t make this argument overtly. Instead, throughout this litigation, the VA has urged the court to
     take an overly narrow view of foreseeability—looking exclusively at the nature of the employment and the
     duties related to it. Respectfully, the court holds that the analysis requires more than a mere review of the job
     title and its duties. The court’s view is consistent with the Tenth Circuit’s use of the “O’Shea factors,” as
     identified and applied later in this Memorandum and Order. (See pp. 21–25 of this Order.)




                                                           13
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 14 of 40




         medically justified. One was discretionary. And failing to wear gloves or conducting a

         needlessly lengthy exam did not convert otherwise legitimate medical care to something

         that did not qualify as medical care.

     34. On this point, the court finds the testimony of defendant’s expert, Jeffrey Nicholson,

         unpersuasive and unhelpful.6 Mr. Nicholson opined that when Wisner’s intent changed

         from practicing medical care to committing criminal activity, he ceased providing

         medical care. But the court finds this theory unrealistic, illogical, and unsupported. This

         on-again-off-again test advocated to define when a medical provider is practicing

         medicine relies far too heavily on subjective measurements of intent. It also can lead to

         absurd results. For example, during a single medical appointment Mr. Nicholson’s test

         would allow a practitioner’s intent to change multiple times within an hour or less. Mr.

         Nicholson admitted that his theory had not been peer-reviewed, and the court rejects it.

     35. The court finds that Wisner’s acts, even when improper, were taken “in furnishing

         medical care.”

C.       Findings About Plaintiff’s Medical Malpractice Claim

     36. Before seeing Wisner for the first time, plaintiff had a service-connected disability rating

         of 80%, for PTSD and lumbosacral spine degenerative arthritis. Plaintiff also had opiate

         and other addiction problems.

     37. Failing to wear gloves when conducting a genital exam is a deviation from the standard

         of care.




6
     For this trial, the court received as evidence the testimony of Mr. Nicholson from the previous trial with Aaron
     Leininger. The parties stipulated to this procedure, preserving the objections made in the prior trial, as well.




                                                          14
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 15 of 40




38. Wisner deviated from the standard of care at least nine times, committing malpractice

   when he conducted genital exams of plaintiff without wearing gloves.

39. These deviations arose out of the scope of Wisner’s job duties.

40. Wisner also deviated from the standard of care when he performed unnecessary genital

   exams of plaintiff on March 11, 2011; October 13, 2011; February 24, 2012; March 20,

   2012; and April 24, 2012. All of these deviations arose from the scope of Wisner’s job

   duties.

41. The genital examinations on the following dates did have some medical justification:

   June 1, 2011; November 26, 2012 (Dr. Kelley testified that an exam on this visit was

   discretionary); May 16, 2013; and March 20, 2014. But the standard of care requires that

   healthcare providers make the genital exam as brief as possible—something Wisner

   never honored. He thus deviated from the standard of care for a second reason by

   conducting needlessly lengthy genital exams.

42. A genital exam lasting from 30 seconds to one minute falls within the standard of care,

   but Wisner’s exams exceeded this length—deviating from the standard of care.

43. Still, genital examinations can serve a medical purpose, even if they deviate from the

   standard of care. And, certainly, some portions of the medical care Wisner provided

   plaintiff pursued a valid medical purpose: to provide diagnostic care.

44. Wisner’s deviations from the standard of care, along with other deviations not

   specifically listed here, harmed plaintiff.

45. Wisner’s deviations from the standard of care have long range, long-term consequences

   for patients like plaintiff. They can produce in distrust, anger, humiliation, shame,




                                             15
        Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 16 of 40




        embarrassment, and emotional distress. These results are consistent with the injuries that

        plaintiff credibly testified he has suffered since his encounters with Wisner.

     46. The court does not find credible Mr. Nicholson’s theory that the standard of care

        evaporated based on Wisner’s contemporaneous intent. More specifically, the court does

        not accredit Mr. Nicholson’s view that the standard of care applied until Wisner’s genital

        exam began to exceed the length of time of an acceptable exam—i.e., it essentially

        evaporated the moment when Wisner developed sexual curiosity or derived sexual

        pleasure from the exam. The court found this testimony unpersuasive, illogical, and not

        based on a sound, peer-reviewed theory.

     47. The court also rejects Mr. Nicholson’s theory that a criminal act cannot amount to

        medical malpractice. As Dr. Kelley testified, a breach of the standard of care and a

        criminal act may occur, or co-exist in the same moment. A tortfeasor’s exposure to

        criminal liability does not foreclose a finding that his wrongdoing also violated the

        professional standard of care. The court found this testimony by Dr. Kelley logical and

        credible.

D.      Damages

     48. The court finds that plaintiff unquestionably sustained additional PTSD because of his

        encounters with Wisner. In reaching this finding, the court finds testimony about the

        following facts credible and significant:

            a. Plaintiff described to Dr. Peterson what happened with Wisner as “the worst

                [thing] that ever happened to him.” Plaintiff already had severe, well-documented

                PTSD from combat when he began seeing Wisner for treatment. Dr. Peterson

                opined that Wisner’s actions derailed treatment of plaintiff’s combat-related




                                                    16
Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 17 of 40




     PTSD treatment at the VA. Also, Dr. Peterson opined credibly that Wisner’s

     actions worsened plaintiff’s PTSD.

  b. In short, it was traumatic for plaintiff to experience a second traumatic event

     while being treated for his combat-related PTSD.

  c. Wisner’s actions were particularly damaging to plaintiff because plaintiff believed

     he could trust Wisner while getting treatment for his mind and body. Plaintiff

     was particularly vulnerable to Wisner’s breach of trust because of what Marines

     are taught: never quit, be weak, cry, or appear subservient. But Wisner skillfully

     manipulated plaintiff’s sense of trust against him—grooming him that the VA was

     safe, that they were battle buddies, and that Wisner was an officer who would take

     care of him. Once plaintiff realized that Wisner had manipulated him, plaintiff

     felt humiliated, emasculated, weak, helpless, and even more disabled. Plaintiff’s

     self-esteem was destroyed, and plaintiff lost his ability to perform sexually.

     Wisner’s actions “killed [plaintiff’s] spirit.” Plaintiff told Dr. Peterson that he

     suffered “ego death” after Wisner, meaning that plaintiff, at his core, was injured

     and a part of him died. Plaintiff feels “broken” by Wisner’s actions, “nullified as

     a person.”

  d. Because of Wisner’s conduct, plaintiff developed psychosomatic problems. This

     means that plaintiff suffered enough distress that he manifested his psychological

     stress through physical symptoms such as difficulty achieving an erection.

     Plaintiff told Dr. Peterson that he didn’t feel strong and desirable as a man.

  e. Plaintiff himself testified credibly that, post-Wisner, he has suffered shame-based

     self-condemnation, ongoing embarrassment, worsened depression, and feelings of




                                       17
        Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 18 of 40




                 helplessness—to name just a few aspects of his harm. He feels a sense of loss

                 caused by Wisner and the VA.

             f. After Wisner, plaintiff developed suicidal ideation. He reported suicidal ideation

                 at least four times a month.

             g. When plaintiff received the letter from Agent Baker about Wisner’s actions,

                 plaintiff realized that he had been manipulated. Plaintiff didn’t know how to deal

                 with the physical and psychological pain caused by the letter, so he self-

                 medicated. He testified that he didn’t want to spend a moment of his waking life

                 sober because the pain was too great. Plaintiff’s drug use escalated; he used

                 opiates and benzodiazepines to mask when he was feeling. Before Wisner,

                 plaintiff felt that he was starting to heal, but Wisner “undid all of it,” and plaintiff

                 unraveled. Plaintiff blames himself.

             h. Although plaintiff, by the time of trial, had been sober for nearly 18 months,

                 plaintiff feels his sobriety is fragile.7

    49. The court finds credible plaintiff’s assertion that requiring him to return to the VA for

        psychotherapy is unreasonable and unlikely to succeed. In reaching this finding, the

        court finds testimony about the following facts credible and significant:

             a. Plaintiff has returned to the VA for treatment post-Wisner. But plaintiff has no

                 other health insurance and doesn’t have another choice; he can’t afford to go


7
    Defendant’s posttrial briefing focuses heavily on plaintiff’s current state of sobriety. According to defendant,
    any damage from Wisner’s actions is limited in scope and time because plaintiff testified that he’s now “the best
    that he’s been in 20 years.” Defendant points to plaintiff’s current job as evidence of his recovery (even though
    plaintiff is rated at 80% disability, with compensation at 100% because he has been determined unemployable).
    The court commends plaintiff for taking important steps to battle his addictions, improve his mental health, and
    rejoin the workforce. The question whether plaintiff remains “unemployable” is not before this court. But even
    with his recent advancement, the court finds credible plaintiff’s raw acknowledgement that his sobriety is
    fragile. Unfortunately, plaintiff’s history underscores this fact. And while the court hopes that plaintiff can
    continue his current positive trend, plaintiff’s continued recovery is not an assumption that the court must make.




                                                         18
Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 19 of 40




     anywhere else for care. Plaintiff returned to the VA because he doesn’t want to

     struggle with “this stuff” forever. Plaintiff has been unable to engage in

     meaningful treatment at the VA, but has been able to tolerate the VA to maintain

     minimal functioning.

  b. At the VA, plaintiff has not had any consistency with providers except Dr. Black,

     who treated plaintiff for five years. Plaintiff has had 137 different mental

     healthcare providers at the VA. But even after five years with Dr. Black, plaintiff

     did not talk with Dr. Black about much of what he testified to in court—things

     that he shared only because he was under oath. Dr. Black is now leading a

     program in Topeka, Kansas, and is not available to see plaintiff one-on-one

     anymore.

  c. Plaintiff’s earlier relationship with Dr. Black was built and predicated on trust,

     and now plaintiff does not trust the VA with his care. Plaintiff doesn’t feel safe

     there, provided for, or looked after.

  d. Plaintiff’s testimony that the VA can’t provide him with effective mental health

     treatment is supported by Dr. Peterson’s testimony that a person cannot have a

     therapeutic alliance for psychiatric treatment of severe or complex trauma with a

     healthcare system that already has “betrayed” him, or a healthcare system that he

     hates.

  e. Plaintiff told Dr. Peterson that he wouldn’t be able to forgive Wisner or the VA.

     Dr. Peterson credibly explained that because plaintiff couldn’t forgive, any

     treatment at the VA would fail.




                                       19
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 20 of 40




50. The court also finds largely credible plaintiff’s assertion that he can’t return to the VA for

   his general healthcare—at least not until a significant amount of time has passed and

   plaintiff has undergone years of therapy. In reaching this finding, the court finds

   plaintiff’s testimony about the following facts credible and significant:

       a. To ask plaintiff to go to the VA is to ask him to return to the place of his repeated

           abuse.

       b. The whole reason a veteran goes to the VA is because it is intended to provide a

           safe place where veterans can go and find a sense of safety and community. It

           also is intended to be a place for brotherhood. But plaintiff does not feel safe or

           protected at the VA. Plaintiff may not ever trust the VA with his medical care

           again.

       c. Now, returning to the VA is a triggering experience for plaintiff because it

           involves the same waiting room, hallway, exam rooms, and pharmacy window.

       d. For example, plaintiff has an appointment at the VA in February, but he does not

           intend to go because the appointment is in the same building, the same clinic, and,

           possibly, the same exam room where Wisner abused him.

51. The court finds, however, that plaintiff’s inability to return to the VA for medical care

   has a reasonable limit. It is more likely than not that plaintiff, through extensive and

   effective psychotherapy and medication, can overcome his traumatic experiences with the

   VA. It’s also more probable than not that that plaintiff can accomplish this recovery

   before he reaches age 65. But based on plaintiff’s credible testimony about his state of

   mind, the court believes that plaintiff faces a long and difficult road and he is unlikely to

   find a straight passage down it. The court cannot say with any level of certainty that




                                             20
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 21 of 40




   plaintiff will recover to a degree that he could begin to use his VA health benefits again

   anytime soon—particularly when Dr. Peterson testified that plaintiff will need to continue

   psychotherapy indefinitely. But the court does find by a preponderance of evidence that

   plaintiff will recover to the extent that, by age 65, he can begin using the VA’s medical

   services again by the time he becomes eligible for Medicare.

52. Dr. Peterson recommends the following treatment for plaintiff, with the need for the

   treatment specifically arising from Wisner’s actions:

       a. four classes of psychiatric medication, indefinitely;

       b. prolonged exposure therapy and cognitive processing therapy; and

       c. monthly psychotherapy appointments for one-to-two years, and then quarterly for

           the rest of his life, at a cost between $175–$300 per session.

53. The court finds Dr. Peterson’s treatment recommendations medically reasonable and

   appropriately tied to Wisner’s conduct.

54. Dr. John Ward, plaintiff’s expert witness specializing in economics, testified that the total

   present value of the PTSD treatment recommended by Dr. Peterson is $429,405.

55. Dr. Ward was asked to assume that plaintiff could never return to the VA for healthcare

   and to calculate the present value of the replacement cost of plaintiff’s VA health

   benefits. To calculate this cost, Dr. Ward found the insurance plan that would provide

   benefits most similar to those provided by the VA. He then calculated the total cost,

   including deductibles and premiums for health, dental, and vision insurance from

   plaintiff’s current age to age 65. This value is $667,659.

56. Dr. Ward then calculated the deductibles and cost of Medicare parts A, B, D, and F from

   age 65 to plaintiff’s life expectancy of 78.35. That value is $250,958.




                                             21
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 22 of 40




     57. The total for the three elements of economic damages calculated by Dr. Ward is

         $1,348,022.

                                              Conclusions of Law

A.       Wisner’s Actions Were Within the Scope of His Employment

     1. The United States is liable under the FTCA only for tortious acts committed by its

         employees while “acting within the scope of [their] office or employment.” 28 U.S.C. §

         1346(b)(1).

     2. The court determines “scope of employment” by the law of the place where the allegedly

         tortious act occurred—in this instance, Kansas. Fowler v. United States, 647 F.3d 1232,

         1237 (10th Cir. 2011); see also 28 U.S.C. § 1346(b)(1).

     3. A Kansas employee acts within the scope of employment when (1) he performs services

         for which he has been employed, or (2) he does anything “reasonably incidental to [his

         employment].” O’Shea v. Welch, 350 F.3d 1101, 1103 (10th Cir. 2003) (quoting Pattern

         Instructions Kansas 3d 107.06; Williams v. Cmty. Drive-In Theater, Inc., 520 P.2d 1296,

         1301–02 (Kan. 1974)).8



8
     The court notes that the Kansas Judicial Council has amended the Pattern Instructions Kansas 3d since O’Shea
     cited it. The Pattern Instructions Kansas is now in its fourth edition. Much of the language quoted in O’Shea
     has been omitted from the current model instruction. In the fourth edition, the model instruction simply states,
     “The scope of employment is the complete range of activities an employee is authorized to perform and those
     an employee might reasonably be expected to perform while carrying out the business of the employer.” But
     the Comment to the revised 107.06 discussed O’Shea with apparent approval. Moreover, the Kansas Supreme
     Court relied on the second edition of 7.04 (which became 107.06 in the third and fourth editions) in several
     “scope of employment” cases. See, e.g., Williams, 520 P.2d at 1301–02; Commerce Bank of St. Joseph, N.A. v.
     State, 833 P.2d 996, 999 (Kan. 1992). More recently, the Kansas Court of Appeals cited Williams and
     Commerce Bank for the “scope of employment” standard, using the identical language from the second and
     third editions of the model instruction, but attributing the language to the Kansas Supreme Court itself instead
     of the older pattern jury instructions. Farmers Bank & Trust v. Homestead Cmty. Dev., No. 120,671, 2020 WL
     5849345, at *15 (Kan. Ct. App. Oct. 2, 2020). The Comment to the fourth edition of 107.06 also cites Williams
     and Commerce Bank, again with apparent approval. Given this context, the court determines that the language
     in Williams and Commerce Bank remains a valid expression of the Kansas test for determining whether conduct
     is within the scope of employment. The court concludes that the guidance in O’Shea remains relevant and
     useful for evaluating employees’ conduct.




                                                         22
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 23 of 40




4. As reiterated in O’Shea, the test does not ask whether the employer “expressly authorized

   or forb[ade]” the conduct. 350 F.3d at 1103 (quoting Pattern Instructions Kansas 3d

   107.06).

5. Instead, the controlling test asks whether the employer should have “fairly foreseen” the

   conduct “from the nature of the [employment] and the duties relating to it.” Id. (quoting

   Pattern Instructions Kansas 3d 107.06); see also Commerce Bank of St. Joseph, N.A. v.

   State, 833 P.2d 996, 999 (Kan. 1992).

6. Applying this test, the evidence shows that the VA should have fairly foreseen Wisner’s

   tortious conduct. Indeed, the VA did foresee it. Multiple patients had complained to the

   VA about Wisner’s conduct while he was treating plaintiff. And Wisner was in the

   healthcare business—one where the risk for patient abuse is widely recognized and the

   VA has issued a variety of directives designed to minimize that risk. Wisner’s duties

   included meeting one-on-one with patients in closed-door examination rooms. He

   engaged in full-body exams and asked intimate and probing questions. All of Wisner’s

   conduct was well within the scope of his employment.

7. In addition to this general determination, the parties agree that the “slight deviation” test,

   O’Shea v. Welch, 350 F.3d at 1106, applies to determine whether an employee’s conduct

   was “reasonably incidental” to his employment—thereby rendering the conduct within

   the scope of employment. The O’Shea case certainly involved different facts than this

   one, but it does provide helpful guidance about how Kansas determines which actions are

   reasonably incidental to employment, making the actions within the scope of

   employment.




                                             23
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 24 of 40




8. “Application of the slight deviation analysis allows for more flexibility and accuracy in

   the application of the law to each fact scenario. The Kansas pattern jury instruction[] . . .

   does not express a bright-line rule but instead illustrates a type of slight deviation rule

   which requires a determination of what is reasonably incidental to employment and what

   conduct should have been fairly foreseen.” Id.

9. The slight deviation test allows an employee to pursue “dual purpose ventures” without

   wholly departing from the scope of employment. Id. at 1107. In using the phrase “dual

   purpose ventures,” the Tenth Circuit cited the following language from a California

   appellate court case to help explain the term: “Where the employee may be deemed to be

   pursuing a business errand and a personal objective simultaneously, he will still be acting

   within the scope of his employment.” Id. (citing Felix v. Asai, 237 Cal. Rptr. 718, 722

   (Cal. Ct. App. 1987)).

10. “An employee does not cease to be acting within the course of his employment because

   of an incidental personal act, or by slight deflections for a personal or private purpose, if

   his main purpose is still to carry on the business of his employer. Such deviations which

   do not amount to a turning aside completely from the employer’s business, so as to be

   inconsistent with its pursuit, are often reasonably expected and the employer’s assent

   may be fairly assumed.” Id.

11. Under Kansas law, these factors control the analysis whether an employee has engaged in

   a slight or substantial deviation: (1) the employee’s intent; (2) the nature, time, and place

   of the deviation; (3) the time consumed in the deviation; (4) the work for which the

   employee was hired; (5) the incidental acts reasonably expected by the employer; and (6)




                                             24
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 25 of 40




   the freedom allowed the employee when performing his job responsibilities. Id. at 1108

   (citation omitted).

12. Applying the court’s factual findings, the court concludes that Wisner engaged in a slight

   deviation from his employment when he abused plaintiff, his patient. Specifically, his

   intent was mixed; he sought both to conduct thorough examinations as well as satisfy his

   sexual curiosity. The deviations took place within the context of medical examinations

   that generally lasted about 30 minutes, in a medical exam room during regular clinic

   hours. The deviations themselves lasted two minutes or less, but Wisner properly could

   have devoted as much as one minute of that time to a proper genital exam. Wisner was

   hired to physically examine patients, which would include genital and rectal

   examinations when medically recommended. The VA received many complaints about

   Wisner’s practices while he was seeing plaintiff as a patient, making his deviations

   foreseeable. Moreover, the VA was well aware of the risks of patient abuse, rendering it

   reasonable to expect acts of sexual abuse could occur if it exercised legally inadequate

   supervision—which it did. Wisner was given wide latitude and freedom to perform his

   job responsibilities. He was the only primary care provider in a clinic with as many as

   1,000 veteran patients. Although the VA was required to devote oversight to his patient

   interactions, the evidence shows that it neglected to review his activities.

13. Applying the Kansas scope of employment test, the court concludes that Wisner acted

   within the scope of his employment, or reasonably incidental to it, when he conducted

   improper and unnecessary genital examinations on plaintiff. The VA may therefore be

   liable under the FTCA, absent some other bar to recovery.




                                            25
        Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 26 of 40




B.      The VA Immunity Statute Applies to Plaintiff’s Claims

     14. The FTCA does not waive sovereign immunity for claims arising out of a battery. 28

        U.S.C. § 2680(h) (exempting from its waiver “[a]ny claim arising out of assault, battery,

        false imprisonment, false arrest, malicious prosecution, abuse of process, libel, slander,

        misrepresentation, deceit, or interference with contract rights”).

     15. But there is also a statutory “exception to the exception” established in § 2680(h).

     16. The VA Immunity Statute allows a remedy against the United States under the FTCA for

        damages arising from providing medical services by health care employees of the VA

        under 38 U.S.C. § 7316(a)(1), (f). Ingram v. Faruque, 728 F.3d 1239, 1245–46 (10th

        Cir. 2013) (“‘[Section] 2680(h) does not bar application of the FTCA to [intentional] tort

        claims arising out of the conduct of VA medical personnel within the scope of’ 38 U.S.C.

        § 7316(f).”) (citation omitted).

     17. The Tenth Circuit has explained the rationale behind the VA Immunity Statute: “In some

        instances, State law characterize[d] an act of medical malpractice as an intentional tort,

        leaving VA medical personnel potentially liable for an action for which the law intends

        the Government to assume liability.” Franklin v. United States, 992 F.2d 1492, 1500

        (10th Cir. 1993) (citing H.R. Rep. No. 100-191, 100th Cong., 2d Sess. 19 (1988),

        reprinted in 1988 U.S.C.C.A.N. 432, 450).

     18. The plain language of this exception-to-the-exception statute, however, does not confine

        the statute’s waiver to claims of medical battery:

                Although Congress was specifically concerned with medical battery, the
                remedy available under § 7316(f) is not limited to battery. Instead, by
                rendering 28 U.S.C. § 2680(h) inapplicable, § 7316(f) allows the United
                States to be sued for “assault, battery, false imprisonment, false arrest,
                malicious prosecution, abuse of process, libel, slander, misrepresentation,
                deceit, or interference with contract rights,” . . . . Thus, in the context of




                                                  26
        Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 27 of 40




                  VA health care employees providing medical care or treatment, § 7316(f)
                  provides a remedy under the FTCA for claims of intentional torts, including
                  false arrest and false imprisonment.

        Ingram, 728 F.3d at 1249.

    19. To apply, § 7316(f) requires only that a battery be committed by VA personnel “in

        furnishing medical care or treatment.” 38 U.S.C. § 7316(f).9 Now, in the full evidentiary

        context of a trial, the court recommits to the gravamen of its earlier rulings: the VA

        Immunity Statute’s plain language controls, and it does not limit immunity to claims of

        medical battery. Doe A.L. v. United States, No. 16-2627, 2020 WL 59861, at *4 (D. Kan.

        Jan. 6, 2020); see also Doe S.B. v. United States, No. 16-2575, 2020 WL 59646, at *4 (D.

        Kan. Jan. 6, 2020); Doe P.M. v. United States, No. 16-2315, 2020 WL 59645, at *4 (D.

        Kan. Jan. 6. 2020); Doe D.P. v. United States, No. 16-2267, 2020 WL 59640, at *4 (D.

        Kan. Jan. 6, 2020).

    20. As noted in the Findings of Fact, Wisner’s improper actions were taken while he

        furnished medical care or treatment. They occurred during medical appointments, and

        while Wisner conducted medical and genital exams as part of his duties as a PA. Some

        times, justification existed for conducting genital examinations—although Wisner

        conducted them improperly, without gloves. The court once again rejects defendant’s



9
    The complete language of the statute requires that the negligent or wrongful act or omission be committed “in
    furnishing medical care or treatment . . . while in the exercise of such person’s duties in or for the
    Administration.” Defendant now—for the first time—argues that the last part of subsection(f) (“while in the
    exercise of such person’s duties”) offers another reason for rejecting plaintiff’s position. According to
    defendant’s newest argument, plaintiff argues that anything that happened during a medical appointment falls
    under § 7316(f). And, defendant continues, plaintiff’s reading “violates the maxim that a Court must construe a
    statute to give effect to all of its provisions.” (Doc. 119, at 7.) But the court doesn’t believe that plaintiff argues
    any act during a medical appointment would qualify under § 7316(f). Rather, Wisner’s tortious acts fall under
    the statute because they were part of more extensive medical examinations. Further, they occurred during
    Wisner’s exercise of his duties for the Veterans Administration—which, in Wisner’s case, include providing
    medical care and treatment. The last part of the statute does not render the “in furnishing medical care”
    language useless.




                                                           27
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 28 of 40




   position that “sexual molestation” can never qualify as “medical care or treatment.”

   (Doc. 119, at 6, 8.) Defendant’s argument artificially compartmentalizes Wisner’s

   behavior in a fashion that contradicts the evidence. Its argument contradicts the actual,

   real world evidence showing how, when, and where Wisner committed his tortious acts.

   In so doing, defendant improperly simplifies the analysis and glosses over the plain

   language of the statute. When Wisner touched plaintiff, he did so within the larger

   context of a medical appointment and an otherwise-appropriate physical examination.

   The court concludes that Wisner was engaged in the process of furnishing medical care

   when he committed his wrongful acts.

21. Defendant now cites a recent Eleventh Circuit case to support its argument, Knezevich v.

   Carter, 805 F. App’x 717 (11th Cir. 2020), decided since the court’s earlier orders on this

   subject. In Knezevich, the plaintiff brought a defamation claim against his VA doctor

   because, while discussing a surgical procedure with the plaintiff, the VA doctor yelled

   into the hallway that the plaintiff was threatening him. A nurse already had taken

   plaintiff’s vital signs, and the doctor had drawn the shape of an incision on the plaintiff’s

   chest when the doctor’s outburst occurred. The Eleventh Circuit separated the “harm-

   causing conduct”—the doctor’s hallway defamation of the plaintiff—from the rest of the

   medical appointment, noting that checking vital signs and drawing the incision’s shape

   were “not what allegedly caused [the plaintiff] harm.” Id. at 725.

22. Knezevich differs from this case. The tort alleged in Knezevich—defamation—had a

   distinct beginning and end and was easily separable from the medical care provided by

   the doctor. In contrast, in this case, the edges of the boundary separating Wisner’s proper

   medical care from his wrongful conduct are far less distinct. At times, a full genital




                                            28
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 29 of 40




         examination was warranted as part of plaintiff’s medical care. It was never appropriate to

         conduct that exam without gloves, but performing the exam itself still had a valid basis in

         providing medical care. Wisner just executed it improperly. The lines between what was

         an intentional tort and what was not an intentional tort are much more muddled than in

         Knezevich.

     23. For these reasons, the court concludes that the rationale of Knezevich does not apply to

         this case. It does not justify modifying the court’s earlier rulings defining the boundaries

         of the operative phrase—“in furnishing medical care or treatment.”

     24. Because Wisner’s improper actions were committed “in furnishing medical care or

         treatment,” the VA Immunity Statute applies and, on these facts, waives the sovereign

         immunity of the United States.

C.       Plaintiff Has Met the Elements of His Medical Malpractice Claim

     25. Because plaintiff’s medical malpractice claim has survived defendant’s various

         challenges, the court now must evaluate whether plaintiff has carried his burden to prove

         the elements of his claim. These elements are (1) a duty to meet or exceed a certain

         standard of care; (2) a breach of that duty; and (3) the breach proximately caused the

         patient’s injury. Nold v. Binyon, 31 P.3d 274, 285 (Kan. 2001); Wozniak v. Lipoff, 750

         P.2d 971, 975 (Kan. 1988).10

     26. First: Duty. Plaintiff presented evidence—by way of expert testimony—establishing the

         standard of care. Gloves are always required when conducting genital or rectal

         examinations under the relevant standard of care. Genital and rectal examinations were


10
     The court only considers the merits of this claim with respect to the actions of Wisner himself as the tortfeasor.
     While the court has considered the actions or inactions of other VA actors for purposes of its foreseeability
     analysis and other contextual purposes, plaintiff only preserved an actual claim for recovery based on Wisner’s
     actions.




                                                          29
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 30 of 40




   not required at every visit, and typically they should take 30 to 60 seconds. Wisner, as a

   PA, had a duty to comply with this standard of care.

27. Second: Breach. Plaintiff presented evidence showing that Wisner breached that

   standard of care. Specifically, every time Wisner conducted a genital examination

   without using gloves, he violated the standard of care. He also conducted a number of

   genital examinations that were unnecessary. Also, each of the genital exams lasted

   longer than appropriate under the standard of care.

28. Third: Causation of Injury. Plaintiff also presented evidence establishing that he

   suffered harm as a proximate result of Wisner’s breach of the standard of care. The court

   will address the extent of the harm in light of plaintiff’s pre-existing conditions later in

   this Memorandum and Order. But, for now, the court does find that Wisner’s acts caused

   plaintiff harm independent of his pre-existing conditions.

29. Plaintiff also seeks to recover on an intentional infliction of emotional distress claim. But

   the court already has determined that plaintiff is entitled to recover from the VA on his

   medical malpractice claim. Any recovery for intentional infliction of emotional distress

   would duplicate plaintiff’s malpractice claim, so the court need not address the claim

   further, other than to note this point: To the extent that plaintiff is still trying to bring this

   claim against the VA for actions (or inactions) by Wisner’s supervisors, he may not do

   so. Plaintiff administratively exhausted claims solely for Wisner’s personal conduct.

   “[A]lthough a plaintiff’s administrative claim need not elaborate all possible causes of

   action or theories of liability, it must provide notice of the facts and circumstances

   underlying the plaintiff’s claims.” Estate of Trentadue v. United States, 397 F.3d 840,

   853 (10th Cir. 2005) (internal quotations omitted). Plaintiff did not mention or otherwise




                                              30
        Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 31 of 40




        reference any action or inaction by Wisner’s supervisors (or the VA as an entity) in his

        administrative claim. For an FTCA claim, each individual claimant must exhaust his

        individual claims prior to filing suit. Haceesa v. United States, 309 F.3d 722, 734 (10th

        Cir. 2002). The court therefore determines that plaintiff has failed to exhaust an

        intentional infliction of emotional distress claim based on the actions of anyone other

        than Wisner. And even if the court were to consider the merits of an intentional infliction

        of emotional distress claim, it would limit that claim to actions by Wisner himself.

     30. Because plaintiff has shown that all three elements of a medical malpractice claim are

        met, the court next addresses the last element—the amount of damages plaintiff sustained

        by Wisner’s conduct.

D.      Damages

     31. Plaintiff requests economic damages in the amount of $1,348,022—the value of

        recommended treatment, plus the cost of private healthcare equal to what plaintiff could

        receive for free from the VA.

     32. Plaintiff also requests non-economic damages in the total amount of $5,392,088, broken

        out in this fashion: $1,348,022 for pain; $1,348,022 for suffering; $1,348,022 for

        disability (PTSD); and $1,348,022 for mental anguish.

     33. A plaintiff may recover for medical expenses and economic loss he is reasonably

        expected to suffer in the future. Pattern Instructions Kansas 4th 171.02. And a plaintiff

        may recover noneconomic loss for “pain, suffering, disabilities, disfigurement and any

        accompanying mental anguish.” Id.

     34. Kansas law allows a plaintiff to recover for aggravation or activation of a preexisting

        condition. Pattern Instructions Kansas 4th 171.43 (“[I]f the plaintiff had a preexisting




                                                 31
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 32 of 40




         physical ailment, defect or disability and you find this condition was aggravated or made

         active causing increased suffering or disability, then the plaintiff is entitled to recover for

         such increased suffering and disability.”).

     35. Plaintiff undoubtedly suffered from PTSD and drug addiction before he ever saw Wisner.

         The court heard persuasive testimony that plaintiff’s condition was aggravated after he

         learned that Wisner had manipulated him for sexual gratification. Likewise, the court

         accredits plaintiff’s evidence that plaintiff continues to suffer from his aggravated PTSD

         today. Plaintiff deserves to recover damages in some amount. The court thus examines,

         first, whether any economic damages are warranted, and, if so, how much. The court

         then turns to non-economic damages.

                                                 Economic Damages

     36. Plaintiff requests two kinds of economic damages: value of recommended treatment for

         his PTSD and anticipated costs of private healthcare, assuming he never returns to the

         VA for care. The court concludes that the evidence supports an award allowing plaintiff

         to seek treatment—outside the VA—for the PTSD, depression, anxiety, and other mental

         and addiction problems caused by Wisner. In this case, the evidence further supports an

         award equivalent to private healthcare until age 65.

     37. Allowing plaintiff to seek treatment for his PTSD and related problems, outside of the

         resources provided by the VA, is supported by the evidence about the nature of harm

         caused by Wisner’s conduct.11 Requiring plaintiff to return to the VA for treatment



11
     The court heard evidence—over plaintiff’s repeated objections—about another option for healthcare, the VA
     Choice program. Plaintiff contends that evidence of availability of benefits through the VA Choice program
     violates the collateral source rule. The court allowed testimony about VA Choice, but advised the parties that it
     would consider whether to strike the evidence based on the collateral source rule at the time it made its Rule




                                                          32
    Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 33 of 40




    necessitated by wrongdoing inflicted on him by one of the VA’s providers is both unjust

    and illogical. Also, here, it is likely to be futile. The court accepts the expert testimony

    that plaintiff is unlikely to open up to or trust VA providers to discuss mental health

    issues caused by one of their former colleagues. The fact that plaintiff barely opened up

    to Dr. Black after five years of treatment supports this conclusion. The VA’s current

    restrictions on psychotherapy appointments (plaintiff testified that he could receive just

    15 minutes of treatment every 90 days) will prove unproductive for plaintiff, as will the

    VA’s practice of rotating doctors. The evidence unmistakably established that plaintiff

    needs to develop a long-term therapeutic relationship with a provider who he can trust.

    The court heard credible evidence that plaintiff is unlikely to form such a relationship at

    the VA.

38. The court further accepts that plaintiff feels betrayed by the VA and cannot forgive the

    VA because of Wisner’s conduct. Dr. Peterson explained that, under these

    circumstances, plaintiff could not establish the necessary therapeutic alliance. Plaintiff

    credibly testified under oath that he will seek the treatment recommended and that he

    wants to improve his mental health. The court believes that plaintiff is sincere; despite



52(a) decision. The court now finds that evidence of the possibility of benefits through the VA Choice program
is not barred by the collateral source rule.
This rule precludes admission of evidence of other benefits available to a plaintiff, offered to benefit a tortfeasor
by reducing its liability for damages. Martinez v. Milburn Enters., Inc., 233 P.3d 205, 221 (Kan. 2010). Here,
it is not clear that the VA Choice program will always be available to plaintiff—or that it will provide benefits
comparable to those provided for combat veterans at VA facilities. The court therefore finds evidence about the
program unhelpful in determining plaintiff’s damages (and, in any event, inadmissible for that purpose). But
while the evidence is unhelpful, the court does find it admissible for another purpose: plaintiff’s damages
model asks the court to award plaintiff money so he can secure private health insurance because he cannot
return to the VA for care. Defendant offers evidence of the VA Choice program to show that plaintiff has a
viable way to continue using his VA benefits without having to return to the VA facilities where he was
sexually abused. For this purpose, the court finds evidence about the program, though admissible without
offending the collateral source doctrine, unhelpful to its damage analysis. The court’s decision not to strike the
evidence of the VA Choice program, in the end, does not affect the outcome of the case.




                                                      33
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 34 of 40




   plaintiff’s feelings for the VA, he has been desperate enough for help to seek treatment

   there. The court heard credible evidence that this treatment is valued at $429,405, and

   defendant adduced no contrary evidence (other than the testimony of Dr. Abrams, who

   believes that plaintiff’s damages result from his addictions and drug abuse as opposed to

   plaintiff’s interactions with Wisner, and that plaintiff could receive excellent treatment

   from the VA). The court thus awards $429,405 in economic damages.

39. Requiring the VA to pay for ongoing private healthcare is also justified by the evidence

   in this case. Plaintiff has adequately shown that his ability to receive necessary medical

   care from the VA has been compromised—and, indeed, effectively quashed. In this case,

   plaintiff testified credibly that he will not seek needed medical care from the VA because

   it is “triggering” for him to return to the place where he was molested. While Wisner was

   the actor, plaintiff testified that Wisner’s actions have caused plaintiff to lose trust in the

   entire VA system. His compelling testimony, coupled with testimony from Dr. Peterson

   that validated plaintiff’s distrust, convinces the court that Wisner’s actions caused

   plaintiff to lose trust in the VA medical system. The evidence suggests the only time

   plaintiff would utilize VA services is when he faces an emergency situation and has no

   other choice. The court has no expectation that plaintiff would utilize the VA for

   necessary preventative, maintenance, and diagnostic care—potentially making his VA

   health benefits useless to him.

40. At first blush, this remedy seemed unusual to the court. But courts have approved similar

   damage awards because a prevailing plaintiff should not be forced to return time-after-

   time to his tortfeasor for care. See, e.g., Molzof v. United States, 6 F.3d 461, 468 (7th Cir.

   1993) (“[W]e share the reluctance of other courts addressing this issue to deny the




                                             34
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 35 of 40




   plaintiff the freedom to choose his medical provider and, in effect, to compel him to

   undergo treatment from his tortfeasor.”). The damages in those cases involved future

   medical expenses directly caused by the tortfeasor, which distinguishes them from this

   case. But still, they provide general guidance that the court finds persuasive here:

   Because of Wisner’s conduct, plaintiff reasonably views the VA—Wisner’s former

   employer—as his tortfeasor. Requiring plaintiff to accept healthcare from the VA when

   he cannot afford to go anywhere else would further exacerbate plaintiff’s injuries. To

   make plaintiff whole, he should be allowed to pursue his healthcare through providers

   outside the VA. This can happen if the court awards plaintiff the value of comparable

   insurance to the VA benefit he earned by his combat service to the United States.

41. As noted before, the court is aware that plaintiff has returned to the VA for mental health

   treatment after learning of Wisner’s transgressions. But plaintiff’s explanation was

   sincere: He doesn’t want to struggle with “this stuff” forever. He had no other options

   and wanted to begin improving his mental health and fighting his addictions. To hold

   that plaintiff should not have taken those admirable, small steps if he wanted to receive

   full economic damages is illogical. The court declines to do so and awards plaintiff the

   present value of his VA health benefits through age 65, as calculated by Dr. Ward, in the

   total amount of $667,659. This amount does not include Medicare costs from age 65

   through plaintiff’s life expectancy of 78.35 (which Dr. Ward calculated to be valued at

   $250,958). The court next explains why.

42. Consistent with the court’s Findings of Fact above, the court concludes that awarding

   plaintiff the value of VA health benefits after plaintiff becomes eligible for Medicare is

   not supported by the evidence. By the age of 65, plaintiff will have had the opportunity




                                            35
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 36 of 40




   to make a substantial investment in his mental health—more than 25 years of private

   treatment, by the court’s count. And the private treatment for his mental health can

   continue at that point; plaintiff would only be required to go to the VA for his medical

   care and prescriptions. At trial, plaintiff demonstrated a strong desire to improve his

   mental health and quality of life. The evidence supports a determination that, with proper

   support, plaintiff can do so to a degree that continuing to fund health benefits outside the

   VA after age 65 is unnecessary. The court therefore determines that plaintiff should

   receive the value as calculated by Dr. Ward for VA health benefits through age 65—

   $667,659. An award addressing medical benefits beyond that point is too speculative to

   tie to plaintiff’s injuries in the manner required by Kansas law.

43. Adding the lifetime PTSD life care costs to the present value of VA health benefits

   through age 65, the court awards plaintiff economic damages totaling $1,097,064.

                                  Non-Economic Damages

44. The court next turns to non-economic damages. Plaintiff asks for compensation for four

   distinct injuries: pain, suffering, disability, and mental anguish. The court agrees that

   plaintiff has suffered non-economic damages. But the court does not find that plaintiff’s

   damages arising solely from Wisner’s actions should be valued as plaintiff values them.

   He asks the court to award $1,348,022 for each of the four types of injury, a total of

   nearly $5.4 million.

45. Kan. Stat. Ann. § 60-249a requires that the trier of fact itemize the amount of non-

   economic damages in the categories of (1) pain and suffering, (2) disability, and (3)

   disfigurement, and any accompanying mental anguish. The same statute requires the

   court to itemize those three categories of damages “to reflect those amounts awarded for




                                            36
         Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 37 of 40




         damages sustained to date and those awarded for damages reasonably expected to be

         sustained in the future.”

     46. Plaintiff’s requested damage categories do not align precisely with the itemization

         required by Kansas law. Plaintiff also has not separated his request into damages to-date

         and future damages. But plaintiff’s model provides something of a starting point and

         assists the court’s efforts to fashion its award.

     47. The court believes that plaintiff has overstepped by requesting distinct damages for (1)

         pain, (2) suffering, (3) disability, and (4) mental anguish. Dividing his alleged non-

         economic damages into these four categories provides him with a useful multiplier. But

         it is not grounded in Kansas law. Under the plain language and structure of § 60-249a,

         the court must separate non-economic damages into three categories: “(A) Pain and

         suffering, (B) disability, (C) disfigurement, and any accompanying mental anguish.”

         Pain and suffering are not separated from one another. And “mental anguish” is

         connected by subsection with disfigurement—something plaintiff has not experienced

         here.12 The court therefore finds it appropriate to limit and itemize the non-economic




12
     Plaintiff cites Pattern Instructions Kansas 4th 171.02 in support of his approach of itemizing damages into four
     categories. In fairness, the court can accept that 171.02 suggests this approach—or at least makes the
     appropriate approach murky. It says, “Noneconomic loss includes pain, suffering, disabilities, disfigurement
     and any accompanying mental anguish suffered as a result of plaintiff’s injuries to date (and the noneconomic
     loss plaintiff is reasonably expected to suffer in the future) . . . .” The model instruction further advises, “There
     is no unit value and no mathematical formula the court can give you for determining items such as pain,
     suffering, disability, and mental anguish.” The placement of punctuation in either sentence does not mirror the
     punctuation placement in § 60-249a. In the first sentence from 171.02, pain and suffering are separated by
     commas, but “any accompanying mental anguish” is not separated from disfigurement by a comma—either a
     conscious decision not to use an Oxford comma, or an indication that mental anguish is only considered as it
     accompanies disfigurement. In the second sentence from 171.02, disfigurement is not mentioned, and mental
     anguish is listed as a fourth item. The court will not speculate whether these slight changes from § 60-249a
     were intentional or unintentional. It seems the better approach to follow the language and structure of the
     statute, as opposed to the language of the pattern jury instruction.




                                                            37
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 38 of 40




   damages into the two categories actually supported by the evidence: (1) pain and

   suffering (to-date and future) and (2) disability (to-date and future).

48. To say the least, non-economic damages are notoriously difficult to quantify. In Kansas,

   when courts instruct juries how to assess damages for pain and suffering, they typically

   acknowledge, “There is no unit value and no mathematical formula the court can give

   you for determining items such as pain, suffering, disability, and mental anguish. You

   must establish an amount that will fairly and adequately compensate the plaintiff. This

   amount rests within your sound discretion.” Pattern Instructions Kansas 4th 171.02.

49. The trier of fact here is the court—not a jury. When assessing non-economic damages,

   the court follows the guidance of the Kansas Pattern Instruction and the counsel of the

   Kansas Supreme Court. It has explained, “‘Pain and suffering have no known

   dimensions, mathematical or financial. There is no exact relationship between money

   and physical or mental injury or suffering, and the various factors involved are not

   capable of proof in dollars and cents. For this very practical reason the only standard for

   evaluation is such amount as reasonable persons estimate to be fair compensation for the

   injuries suffered, and the law has entrusted the administration of this criterion to the

   impartial conscience and judgment of jurors, who may be expected to act reasonably,

   intelligently and in harmony with the evidence.’” Kan. Malpractice Victims Coal. v. Bell,

   757 P.2d 251, 260 (Kan. 1988), disapproved of on other grounds by Bair v. Peck, 811

   P.2d 1176 (Kan. 1991) (citation omitted); Tucker v. Lower, 434 P.2d 320, 327 (Kan.

   1967) (“There is no exact yardstick by which pain and suffering can be measured and the

   various factors involved are not capable of proof in dollars. For this reason the only

   standard for evaluation is such amount as twelve reasonable persons estimate to be fair




                                             38
   Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 39 of 40




   compensation when that amount appears to be in harmony with the evidence and arrived

   at without passion or prejudice.”). While the standard isn’t particularly satisfying, the

   court is mindful of two things. One, trying to define a workable measure for this

   category of damages is a daunting task. Two, the Kansas Supreme Court is in charge of

   the legal standards used by that state’s laws. This court’s job is to follow those state law

   standards when, as they do here, they control a particular aspect of a federal lawsuit.

50. The caselaw reporting and reviewing jury awards of non-economic damages reports the

   unprecise nature of this endeavor, even within the same jurisdiction, involving the same

   defendant. Compare Howsmon v. Ricci, 1993 WL 794315 (Cal. Super. Ct. Trial Div.

   1993) (reporting $325,000 jury verdict for non-economic damages after doctor

   negligently performed unnecessary rectal examination at physician’s office, committing a

   sexual battery) with Prendergast v. Ricci, 1994 WL 847897 (Cal. Super. Ct. Trial Div.

   1994) (reporting a $100,000 “general damages” jury verdict after doctor performed rectal

   examinations and sexually assaulted the plaintiff during the exams); see also Elk v.

   United States, 87 Fed. Cl. 70, 97 (Fed. Cl. 2009) (awarding $250,000 for pain and

   suffering after Army officer sexually assaulted prospective soldier during recruitment

   process).

51. Using this guidance, the court finds that an appropriate award for plaintiff’s pain and

   suffering to-date is $165,000. For future pain and suffering, the court awards $50,000.

   For plaintiff’s disability to-date, the court awards $165,000. For future disability, the

   court awards $50,000. These amounts (totaling $430,000) represent the value that the

   court—as finder of the facts—attributes to the harm caused by Wisner’s conduct

   exacerbating plaintiff’s pre-existing conditions. The record firmly establishes that




                                            39
       Case 2:16-cv-02315-DDC Document 132 Filed 11/02/20 Page 40 of 40




       plaintiff’s conditions worsened after he learned that Wisner had manipulated and sexually

       molested him.

       IT IS THEREFORE ORDERED that the court finds in favor of plaintiff and against

defendant. The court will direct the Clerk of Court to enter judgment in plaintiff’s favor and

against defendant United States in the amount of $1,527,064. But before the Clerk of Court

enters judgment, plaintiff must resolve his case against the other outstanding defendant, Mark

Wisner. Plaintiff is therefore ordered to show cause within 14 days of the date of this Order why

his claims against defendant Wisner should not be dismissed without prejudice for failure to

prosecute. If plaintiff seeks another resolution of his claims against defendant Wisner, he must

identify that outcome (and provide legal authority supporting his proposal) in his response to the

show cause order.

       IT IS SO ORDERED.

       Dated this 2nd day of November, 2020, at Kansas City, Kansas.


                                                     s/ Daniel D. Crabtree
                                                     Daniel D. Crabtree
                                                     United States District Judge




                                                40
